DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 01/04/2021.
	Claims 21, 23, 26, 30, 32-35, 37, and 40 are currently pending and have been examined.
Claims 22, 24-25, 27-29, 31, 36, and 38-39 have been cancelled.
	Claims 21, 23, 30, 32, 35, and 37 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2015-0111170, filed on Aug 06, 2015.





Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 16-19 filed 01/04/2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 7-11 of remarks filed on 01/04/2021 that the claims are not directed to an abstract idea, Examiner respectfully disagrees. 
  Under the 2019 PEG, certain methods of organizing human activity include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims involves steps directed to commercial interactions such as sales activities involving comparing price information. Therefore, the claims are directed to certain methods of organizing human activity.

If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. MPEP 2106.05(a).
It is not apparent to one of ordinary skill in the art how receiving various inputs via a configuration including a memory, a camera, a display, and a processor improves technology by improving responsiveness, efficiency, and performance. Applicant has not provided where in the specification provides a description of an improvement to the technology by receiving various inputs. Therefore, it is unclear how the claim improves technology.
With respect to applicant’s arguments on pages 12-13 that the claims recite a particular machine or manufacture because the claim cannot be performed without a 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. MPEP 2106.05(b). 
The claims amendments including receiving various inputs via a mobile terminal are merely generic computer functions that does not integrate the exception into a practical application. The mobile terminal is merely used as a tool to receive inputs and 
With respect to applicant’s arguments on page 14 of remarks filed on 01/04/2021 that the claim recites is patent eligible because it recites specific limitations directed to displaying and comparing data, Examiner respectfully disagrees.
In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. MPEP 2106.04(d).
The claimed invention merely uses the computer or mobile terminal as a tool to display, receive, and compare data which does not integrate a judicial exception into a practical application.  Therefore the claims do not recite a specific way of achieving a result and are not patent eligible.
With respect to applicant’s arguments on page 14-16 of remarks filed on 01/04/2021 that the claim recites is patent eligible because it recites unconventional and non-routine features, Examiner respectfully disagrees.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  receiving or transmitting, storing, retrieving, electronically scanning or extracting, analyzing, and presenting data.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21, 23, 26, 30, 32-35, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites:
cause the display to display a preview image focused on the object; 
in response to a fourth input, cause the display to display first price information of the product determined based on the current location of the mobile terminal;
cause the display to display a result of comparison between the first price information and the second price information, 
and in response to a sixth input received in the fourth mode, cause the display to display screen information for purchasing a plurality of objects such that a total sum of price information
Docket No. 2060-5699cause the display to display price information on a plurality of objects included in each of the plurality of preview images as the second object information.
Claim 30 recites: cause the display to display the total sum.
Claim 32 recites:  cause the at least one camera to capture an image of a user, and generate user information related to the user from the captured image; and cause the display to display the object information based on the user information.
Claim 34 recites:  cause the display to display visual information corresponding to the preset event.
Claims 21, 23, 26, 30, 32-34 are indefinite because it is unclear what it entails to cause a display to display data and to cause a camera to capture an image. 
The following limitations have insufficient antecedent basis:
Claims 21 and 35 recite:
the captured image
the stored captured image
the second input comprises a touch input…the fifth input comprises a touch input
Claim 24 recites: 
price information on a plurality of objects
Claim 30 recites: 
a total sum of price information for a plurality of objects 

All dependent claims inherit deficiencies of independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23, 26, 30, 32-35, 37, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 21-23, 26, 30, and 32-34 are directed to a mobile terminal and claims 35, 37, and 40 are directed to a method each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 21, the claim sets forth a system for displaying and storing images and analyzing data, in the following limitations:

compare the first price information with second price information of the product disclosed in a website where the product is available for purchase.
The above-recited limitations set forth an arrangement for comparing data.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving comparing prices for products.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a mobile terminal, comprising: a fingerprint recognition sensor; a memory; at least one camera; a display configured to display an image generated by the at least one camera in a camera photographing mode; and at least one processor configured to: in response to an input for selecting an object included in the image received in the camera photographing mode, cause the display to display a preview image focused on the object, the object being a product (21 & 35);
 in response to a first input received in the camera photographing mode, perform a first mode by displaying first object information related to the object together with the object, wherein the first object information includes product information of the product and a current location of the mobile terminal (21 & 35);
in response to a second input received in the first mode, change the first mode to a second mode by capturing the preview image and storing the captured image and the first object information together in a folder of the memory, wherein, in the second mode, a plurality of captured images including the stored captured image and second object information respectively corresponding to each of the plurality of captured images stored in the folder of the memory are displayed on the display (21 & 35); 
in response to a third input received in the first mode, change the first mode to a third mode by displaying screen information for purchasing the product (21 & 35); 
in response to a fourth input, cause the display to display first price information of the product determined based on the current location of the mobile terminal (21 & 35);
 2 Docket No. 2060-5699cause the display to display a result of comparison between the first price information and the second price information(21 & 35), 
in response to a fifth input received in the camera photographing mode, perform a fourth mode by displaying the preview image focused on the object and the first object information in a first region of the display and display the plurality of captured images stored in the folder and the second object information in a second region of the display (21 & 35); 
 in response to a sixth input received in the fourth mode, cause the display to display screen information for purchasing a plurality of objects such that a total sum of price information for the plurality of objects is displayed in the first region of the display according to selection of images corresponding to the plurality of objects displayed in the screen information for purchasing the plurality of objects, wherein: the first input comprises a touch input received for a preset period of time at a region on the image in which the object is displayed; the second input comprises a touch input received at a photographing icon displayed on the display (21 & 35); 
the fifth input comprises a touch input or tap input received at the preview image focused on the object (21 & 35); and
 the third input and sixth input comprise authentication of a fingerprint received by the fingerprint recognition sensor (21 & 35).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other 
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a mobile terminal, comprising: a fingerprint recognition sensor; a memory; at least one camera; a display configured to display an image generated by the at least one camera in a camera photographing mode; and at least one processor configured to: in response to an input for selecting an object included in the image received in the camera photographing mode, cause the display to display a preview image focused on the object, the object being a product (21 & 35);
 in response to a first input received in the camera photographing mode, perform a first mode by displaying first object information related to the object together with the object, wherein the first object information includes product information of the product and a current location of the mobile terminal (21 & 35);
in response to a second input received in the first mode, change the first mode to a second mode by capturing the preview image and storing the captured image and the first object information together in a folder of the memory, wherein, in the second mode, a plurality of captured images including the stored captured image and second object information respectively corresponding to each of the plurality of captured images stored in the folder of the memory are displayed on the display (21 & 35); 
in response to a third input received in the first mode, change the first mode to a third mode by displaying screen information for purchasing the product (21 & 35); 
in response to a fourth input, cause the display to display first price information of the product determined based on the current location of the mobile terminal (21 & 35);
 2 Docket No. 2060-5699cause the display to display a result of comparison between the first price information and the second price information(21 & 35), 
in response to a fifth input received in the camera photographing mode, perform a fourth mode by displaying the preview image focused on the object and the first object information in a first region of the display and display the plurality of captured images stored in the folder and the second object information in a second region of the display (21 & 35); 
 in response to a sixth input received in the fourth mode, cause the display to display screen information for purchasing a plurality of objects such that a total sum of price information for the plurality of objects is displayed in the first region of the display according to selection of images corresponding to the plurality of objects displayed in the screen information for purchasing the plurality of objects, wherein: the first input comprises a touch input received for a preset period of time at a region on the image in which the object is displayed; the second input comprises a touch input received at a photographing icon displayed on the display (21 & 35); 
the fifth input comprises a touch input or tap input received at the preview image focused on the object (21 & 35); and
 the third input and sixth input comprise authentication of a fingerprint received by the fingerprint recognition sensor (21 & 35).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Fingerprint authentication using sensors is also conventional (Mitsuyu et al., US Pub No. 20030194114 A1, [0102]).Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 21, 23, 26, 30, 32-35, 37, and 40 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection and 35 U.S.C. 112(b) rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-N (foreign) and Reference-U (non-patent) in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684